Citation Nr: 1217157	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  He died in February 2008.  The Appellant in this claim is the Veteran's widow. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board Remanded the appeal in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In October 2009, a VA reviewer provided an opinion as to the likelihood that the Veteran's service-connected disabilities contributed to the Veteran's death.  In that opinion the reviewer discussed VA treatment records dated in 2006 and records of medications dispensed by VA since 2006.  These records are not associated with the claims files or the virtual file.  The records should be associated with the file in a format accessible for appellate review. 

In her May 2009 substantive appeal, the Appellant contended that the Veteran's treating VA physician would have opined that the Veteran's death was due to his service-connected COPD, if an opinion were obtained.  The Appellant should be afforded an opportunity to obtain such opinion in writing.  

The Board notes that the medical opinion provided in October 2009 may not address the criteria governing determinations of entitlement to service connection for the cause of a Veteran's with sufficient specificity as required by current precedent.  See 38 C.F.R. § 3.312.  An addendum to that report should be requested, after development has been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be afforded another opportunity to submit or identify evidence to support her claim, to include records from any non-VA provider who treated the Veteran in the years immediately preceding his death in February 2008, written medical opinion(s), or alternative evidence, to include statements from lay individuals. 

2.  The Veteran's VA clinical records from July 2005 through his death in February 2008 should be associated with the claims file or virtual file in their entirety, to include all reports of treatment by a provider and pulmonary function testing reports, laboratory examination reports, reports of radiologic examinations, records of medications prescribed and medications dispensed, and the like.  

3.  After the development conducted above is completed, to the extent possible, an addendum to the October 2009 VA opinion should be obtained, either from the same reviewer who provided the 2009 opinion or other appropriate reviewer.  The reviewer should be asked to review the records of the Veteran's medical care from July 2005 to the date of his death, statements of the Appellant, the death certificate, and any other relevant evidence.  

The reviewer should be advised of the following:
* During his lifetime, the Veteran was granted service connection for chronic obstructive pulmonary disease, evaluated as 60 percent disabling.  He was also granted service connection for hearing loss and tinnitus.  A total rating based on individual unemployability was in effect when the Veteran died.
* Death will be considered to result from a service-connected disability when a disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.
* A service-connected disability which is an active process affecting a vital organ is a contributory cause of death if it resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.

The reviewer should address the following questions:
(i).  Is it at least as likely as not (a 50 percent, or greater, likelihood), or is it less than likely, that service-connected COPD caused or contributed substantially and materially to a myocardial infarction identified as the probable cause of the Veteran's death?
(ii).  Is it at least as likely as not (a 50 percent, or greater, likelihood), or is it less than likely, that service-connected COPD was an active process that was causally connected to the Veteran's death or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death?

In providing the requested opinion, the reviewer should discuss the Appellant's statements and contentions, including a May 2009 statement (substantive appeal).

The reviewer should provide a complete rationale for all opinions and conclusions expressed.  If the reviewer cannot provide an opinion without resort to speculation, the reviewer should provide an explanation as to why this is so and note what, if any, additional evidence would assist the reviewer to provide the requested opinion.

4.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order, after the Appellant and her representative are afforded an opportunity to respond to the readjudication.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


